Citation Nr: 1415629	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1967, including service in Vietnam. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing has been associated with the claims folder. 

In April 2011, the Board granted service connection for tinnitus, and remanded the hearing loss claim for further development.   


FINDING OF FACT

The Veteran was exposed to loud noise during service, but is not currently diagnosed with a bilateral hearing loss disability for VA disability compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013). 







REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Specifically, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  

When the claim is for service connection, this notice should address all five elements of the claim: 1) Veteran status; 2) existence of disability; 3) a connection between the Veteran's service and the disability; but also the "downstream" 4) degree of disability, i.e., disability rating; and 5) effective date in the eventuality service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided a letter in August 2007 containing all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, and prior to the initial adjudication of his claim in October 2007.  An additional notice letter was provided to the Veteran in April 2011.  The duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To this end, his service records and post-service VA records have been obtained and associated with his claims file for consideration.  He also was provided relevant VA compensation examinations.  As will be discussed above, because a 2007 VA examination was not adequate to decide the claim, the Board remanded the claim to afford the Veteran an additional audiology examination which took place in June 2011.  The Board finds the June 2011 examination adequate, as it was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  In addition, the examiner reported pertinent audiometric findings.  

Thus, the Board concludes that VA's duty to assist with respect to obtaining relevant records and an examination has been met.   38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VA employee who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.   At the August 2009 Board hearing, the VLJ identified the issue on appeal and considered the Veteran's testimony regarding in-service noise exposure, and the onset and treatment of hearing loss symptoms, evidence which pertains to the elements of a current disability of hearing loss and any relationship to service.  Testimony was also elicited from the Veteran's spouse.  As indicated, based partly on the hearing testimony, the Board remanded the claim to provide the Veteran with an additional VA audiology examination.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167   
(Fed. Cir. 2004). 

Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

In addition, service connection may be granted for certain chronic diseases, including sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for bilateral hearing loss, which he attributes to excessive noise exposure during service.   Exposure to loud noise during service is conceded.  Indeed, tinnitus is currently service connected, secondary to in-service loud noise exposure.

However, the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.   Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.   See 38 C.F.R. § 4.85(a).

Since filing this claim, the Veteran has had two VA audiology examinations.  
An October 2007 VA audiology examination was conducted; however, it is inadequate to decide the claim.  In this regard, the examiner indicated that the Veteran's word recognition scores were not reported because they were considered unacceptable for rating purposes due to the pattern of responses.  

An additional audiology examination was conducted in June 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
15
15
20
25

Speech recognition score was 96 percent, bilaterally.   Based on these audiometric test results, the examiner stated that the Veteran's hearing is clinically normal, bilaterally.  

The Veteran, as a lay person, is competent to report observable symptom of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  His spouse is also competent to report the hearing difficulties that she observed in the Veteran.  However, as laypersons, the Veteran and his spouse are not competent to comment on the degree to which the Veteran's hearing has decreased because such is a complex medical question, not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Because the Veteran does not have a bilateral hearing loss disability for VA purposes, he does not meet the threshold element of his service connection claim.  It is therefore unnecessary for the Board to address the remaining elements of his service connection claim.  In the absence of a current ratable, bilateral hearing loss disability pursuant to § 3.385, the claim will be denied.  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


